Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1 – 10 are allowable, because prior art does not render obvious:
(Claim 1) wherein in the high resistance region, a contact resistance between the upper surface of the substrate and the first electrode or a contact resistance between the back surface of the substrate and the second electrode is higher than in the diode region, and a width of the high resistance region is equal to or greater than a thickness of the substrate.
(Claim 9) the substrate has, on the back surface side, an n-type diffusion layer whose impurity concentration is equal to an impurity concentration of the cathode layer, among portions of the second electrode, a portion contacting with the cathode layer and a portion contacting with the n-type diffusion layer are formed of different materials, and
a contact resistance between the n-type diffusion layer and the second electrode is higher than a contact resistance between the cathode layer and the second electrode.
(Claim 10) impurity concentrations of the anode layer and the p-type diffusion layer are lower than an impurity concentration of the base layer, the first electrode has barrier metal contacting with the upper surface of the substrate in the IGBT region and the high resistance region and a top electrode provided on the barrier metal and contacting with the upper surface of the substrate in the diode region, and a contact 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Remarks
The examiner has reviewed prior art. Tamura et al. teach the width of the boundary region 70 in the Y-axis direction may be determined according to the thickness of the semiconductor substrate 10 (paragraph 53), but does not render obvious being equal or greater in combination with a contact resistance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
February 26, 2022